Citation Nr: 0019514	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  97-07 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disability, claimed as secondary to herbicide exposure.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
December 1965.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the August 1995 and October 1996 rating decisions from 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for a 
skin disability as a result of exposure to herbicides and 
that denied reopening the claim for service connection for 
headaches.  


FINDINGS OF FACT

1.  In August 1987, the Board denied service connection for a 
skin disability, claimed as secondary to Agent Orange 
exposure and service connection for headaches.  

2.  For the skin disability, the newly submitted evidence 
received since the August 1987 Board decision includes a 
diagnosis of possible chloracne and a May 1994 clinical 
report noting an assessment of pruritus possibly due to 
chemical exposure (Agent Orange).  The newly submitted 
evidence is material.

3.  The medical evidence does not show any in-service 
treatment or diagnosis of a skin disorder or include a 
competent nexus opinion relating the current skin disability 
to any claimed in-service herbicide exposure or any other in-
service event.  The claim therefore is not plausible.

4.  For the headaches disability, the evidence received since 
the August 1987 Board decision either is cumulative of 
evidence previously considered or is not material as it does 
not directly or substantially bear upon the specific matter 
under consideration.  


CONCLUSIONS OF LAW

1.  Evidence received since the Board's August 1987 decision, 
denying entitlement to service connection for a skin 
disability, claimed as secondary to herbicide exposure, is 
new and material and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7104(b) (West 1991) (previously codified as 38 U.S.C.A. 
§ 4004(b) (1987)); 38 C.F.R. §§ 3.156(a), 20.1100 (1999).  

2.  The claim of entitlement to service connection for a skin 
disability as a result of exposure to herbicides is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  

3.  Evidence received since the Board's August 1987 decision, 
denying entitlement to service connection for headaches is 
not new and material; thus, the claim remains final.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991) (previously codified as 
38 U.S.C.A. § 4004(b) (1987)); 38 C.F.R. §§ 3.156(a), 20.1100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to claims being adjudicated on a finality basis, 
a finding that a claim is well grounded prior to finding that 
new and material evidence has been submitted is a legal 
nullity.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  It 
is however noted that in accordance with Graves v. Brown, 8 
Vet. App. 522 (1996), the veteran has been apprised of 
evidence necessary to complete his application.  It is also 
noted that in June 1997, the National Personnel Records 
Center confirmed that all available service medical records 
had been provided to the RO.

Additionally, the Board notes that the veteran did not appear 
for the scheduled June 2000 RO hearing.  The RO mailed a 
timely notice of the June 2000 hearing to the veteran at his 
last known address, with a copy to his representative.  
38 C.F.R. § 19.76 (1999).  In May 2000, the veteran's notice 
was returned, marked "Return to Sender, No Such Number."  
The notice was not returned from the representative, and no 
new address was provided to the RO.  In June 2000, a member 
of the Board made a handwritten note to the record that the 
"veteran failed to appear."  Since neither the veteran nor 
his representative has requested or filed a motion for a new 
hearing, explained why the veteran failed to appear, or 
provide notice of the veteran's new address, no additional 
action in this regard is warranted.  38 C.F.R. § 20.704(d) 
(1999).

Background

In two separate August 1987 decisions, the Board denied 
entitlement to service connection for a skin disability as a 
residual of Agent Orange exposure and for headaches.  In 
reaching that determination, the Board considered the 
veteran's service medical and administrative records, and VA 
examination and outpatient treatment reports.

The service medical records show that in January 1962 and 
September 1963 the veteran's skin, head, and neurologic 
system were normal, and no pertinent defects or diagnoses are 
noted.  Service medical records do not otherwise mention skin 
or headache conditions.  

Form DD 214 shows that the veteran served overseas 3 years 
and 8 months and that he received no wounds as a result of 
action with enemy forces.  

Service department records show that the veteran received a 
commendation in July 1965 because the veteran's command was 
awarded the Battle Efficiency Award for the period from 
January 1964 to June 1965.  The veteran received hostile fire 
pay for service from August 1965 to November 1965.  

Also considered was the veteran's November 1985 VA 
examination reports, including dermatological, neurological, 
neuropsychiatric, and ears, nose, and throat consultations.  
The reports show at the general examination, the veteran 
complained of various skin rashes and headaches.  The general 
examiner saw no residuals of any exposure to Agent Orange 
that might have happened.  At the neuropsychiatric 
examination, the veteran reported that he was exposed to 
Agent Orange because he often observed spraying and the 
airplanes flying over his ship in service.  He reported 
receiving a medical discharge from the military.  He had not 
received any treatment for headaches or his rash throughout 
the years.  The Axis III impression included headaches and 
rash of unknown etiology.  At the neurological examination, 
the veteran reported undergoing nasal surgery in 1971 in an 
attempt to relieve headaches, which was unsuccessful.  The 
impression was tension headaches.  At the otorhinolaryngology 
examination, the veteran complained of frontal headaches.  
The impression included possible sinus headaches.  At the 
dermatology examination, the veteran reported that he had not 
sought therapy for lesions in the past.  The diagnoses were 
chronic nummular eczema of the trunk, chronic dyshidrotic 
eczema of the feet and hands, and a possible fungal 
contamination.  On Agent Orange examination, the veteran 
reported an onset of skin rashes in 1966 and an onset of 
headaches in 1963.  The diagnoses included cephalalgia and 
dyshidrotic nummular eczema.  

After the Board's August 1987 determinations, the RO received 
additional VA examination and outpatient treatment reports.  
The reports generally show that a December 1985 treatment 
report reflects an assessment of tinea manuum and a diagnosis 
of tinea in April 1986.  Clinical entries show that in May 
1986 the assessment was chronic frontal headaches, which the 
veteran reported having since 1971 and the June 1986 
impressions included multiple complaints of headaches and 
sinus headaches versus tension headaches.  In August 1986, 
the veteran reported intermittent episodes of tinea of the 
foot and hand for 10 years.  The assessment was tinea of the 
left hand and feet.  The September 1986 treatment report 
stated that the assessment was headaches, probably migraine.  
The assessments from 1986 and 1991 were tinea pedis and 
tinea.  

In October 1991, the veteran alleged that the position of his 
sleeping quarters on ship caused headaches in service.  He 
alleged that he was transferred to a different ship because 
of headaches and that he received a medical discharge from 
service. 

The medical reports also show that in August 1993 diagnoses 
included dermatitis and headaches, and in October and 
November 1993 treatment reports note assessments of 
folliculitis barbae with abscess formation and possible 
scabies.  At a December 1993 private examination, the 
assessment was possible chloracne of the trunk and hands.  

In May 1994, the veteran told the private examiner that he 
had slight swelling to the eyelid and a draining boil on his 
leg.  Another private May 1994 examiner noted a rash over the 
veteran's neck and feet and indicated that the veteran's 
condition started on his feet soon after he returned from 
Vietnam.  The recorded assessment was pruritus possibly due 
to chemical exposure (Agent Orange).  The July 1994 
assessments were ingrown hairs with boils in the beard area 
and a chronic abscess to the face.  Another July 1994 
examiner noted keratosis on the veteran's left foot.  The 
August 1994 examiner noted keratosis on the veteran's left 
fifth metacarpophalangeal joint dorsally.  The August 1994 
assessment was bacterial blepharitis.  In August 1994 the 
veteran reiterated that he had an itching rash since Agent 
Orange in Vietnam, and in September 1994 private treatment 
report show an assessment of tinea infection on the arms.  In 
October and November 1994 the assessments were possible 
seborrheic dermatitis, acne, and possible tinea infection.  

In a July 1995 statement the veteran alleged that he received 
an honorable medical discharge from service and that his skin 
rash resulted from exposure to Agent Orange.  

A VA treatment report dated in July 1995 reflects an 
assessment of a headache and a facial rash, and in August 
1995 an examiner stated that the veteran had headaches of 
unknown etiology.  An October 1995 VA treatment report 
records an assessment of contact dermatitis and tinea pedis, 
and a December 1995 report shows an assessment of bullous 
tinea pedis.  

In January 1996, the veteran told a VA examiner that he had 
intermittent headaches for 30 years.  The diagnosis included 
headaches.  Thereafter, March and September 1996 treatment 
reports show assessments of improved bullous tinea pedis, 
improved mild pseudofolliculitis barbae, and improved hand 
eczema.  Medical reports in 1997 show that the veteran 
reported having a skin rash from Vietnam and that he 
continued to receive treatment for possible headaches and 
disorders of the skin.  

Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b), previously codified as 38 U.S.C.A. § 4004(b) 
(1987).  The exception to this rule states that if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) defined a 
three-step process for reopening claims.  The Board must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), i.e., the new evidence 
bears directly and substantially on the specific matter, and 
is so significant that it must be considered to fairly decide 
the merits of the claim; second, if new and material evidence 
has been presented, immediately upon reopening the Board must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the Board may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Elkins v. West, 12 Vet. App. 422 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Justus v. Principi, 3 Vet. App. 510 (1992).  When 
determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of section 
5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Analysis

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a skin disability, 
claimed as secondary to herbicide exposure.

The August 1987 Board decision, which denied reopening the 
claim of service connection for a skin disability, is final.  
In that decision, the Board reasoned that the veteran's skin 
disorder was not incurred in or aggravated by service, or 
related to any events of service to include Agent Orange 
exposure.  However, since 1987 the veteran has presented new 
medical evidence that was not in the record at the time of the 
August 1987 Board decision.  In relevant part, the newly 
submitted medical records reflect a diagnosis of possible 
chloracne, a disease associated with exposure to certain 
herbicide agents.  See 38 C.F.R. § 3.309(e).  Also included 
within the reports is a May 1994 statement, in which an 
examiner recorded an assessment of pruritus possibly related 
to Agent Orange exposure.  Given the foregoing, the Board 
finds that the newly submitted evidence bears directly and 
substantially upon the matter under consideration and is by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In light of the foregoing, 
the Board finds that since the August 1987 decision new and 
material evidence has been submitted.  Thus, the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Whether the issue of entitlement to service connection for a 
skin disability is well grounded.

Because new and material evidence has been presented, the 
Board must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Review of the 
record in this regard, shows that the claim for service 
connection for a skin disability as a result of exposure to 
herbicides is not well grounded.  

At the outset, it is noted that the medical evidence includes 
a diagnosis of a current skin disability.  The evidence 
records diagnoses of acne, bacterial blepharitis, bullous 
tinea pedis, chronic nummular eczema, chronic dyshidrotic 
eczema, dermatitis, eczema, folliculitis barbae, keratosis, 
possible chloracne, possible scabies, pseudofolliculitis 
barbae, seborrheic dermatitis, tinea infection, and tinea 
pedis.  Nonetheless, the claim is not well grounded, on 
either a direct or presumptive basis.  The medical evidence 
does not tend to show that the veteran's current skin 
disability manifested in service or is related to any events 
of service, nor may in-service occurrence be presumed.  

Here, the service medical records do not mention a skin 
condition and the post-service medical evidence does not 
include a competent nexus opinion relating a current skin 
disability to exposure to herbicides in service or to any 
other in-service event.  The Board acknowledges that in May 
and August 1994 the veteran told the examiner that he had had 
an itching rash since being exposed to Agent Orange in 
Vietnam and that in May 1994 an assessment of pruritus 
possibly related to Agent Orange exposure was made.  However, 
the record clearly shows that in rendering that assessment 
the examiner relied on the veteran's historical account.  As 
such, the examiner's statement is insufficient to well ground 
the claim.  A bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  By using the word 
"possibly" without supporting clinical data or other 
rationale, the examiner's opinion is too speculative to 
provide the degree of certainty required for medical nexus 
evidence.  See generally, Bloom v. West, 12 Vet. App. 185 
(1999); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  As 
previously noted, the service medical records are negative 
for a skin disorder.  Further, although the veteran alleged 
that he was exposed to the spraying of herbicides while 
airplanes flew over his ship, he is a lay person who is not 
competent to render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The evidence is insufficient in 
this respect as well.  Accordingly, the claim of entitlement 
to service connection for a skin disability as a result of 
exposure to herbicides is not well grounded.  Caluza, supra.

With respect to presumptive service connection, because a 
definitive diagnosis of chloracne has not been made or, in 
the alternative, even if assuming that a diagnosis of 
chloracne has been made, because the medical evidence shows 
that the disorder did not manifest to a compensable degree 
within a year of service and because not one of the other 
diagnoses made is listed within the diseases specified for 
presumptive service connection, the claim is not well 
grounded in this respect as well.  See 38 U.S.C.A. § 1116 
(West 1991 & Supp. 2000); Chase v. West, 13 Vet. App. 413 
(2000); McCartt v. West, 12 Vet. App. 164 (1999); Brock v. 
Brown, 10 Vet. App. 155 (1997); 38 C.F.R. §§ 3.307(a), 
3.309(e).

Where a claim is not well grounded, the VA has no duty to 
assist in any further development of the claim.  38 U.S.C.A. 
§ 5107(a); Morton v. West, 13 Vet. App. 205 (1999).  Further, 
although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The appeal 
is denied.

Whether new and material evidence has been submitted to 
reopen the claim for service connection for headaches

Regarding the headaches claim, in 1987 the Board found that 
the veteran's headaches disability first manifested many 
years after service and was not etiologically related to 
service.  Here, the Board notes that the veteran has 
presented new medical evidence that was not of record at the 
time of the August 1987 Board decision, as numerous 
outpatient reports have been received.  The newly submitted 
medical evidence however is not material.  The medical 
reports merely show that the veteran continues to receive 
treatment for headaches.  Not one of the reports indicates 
that the veteran's disability had its onset in service or is 
related to any events of service.  Thus, although new, the 
evidence does not bear directly or substantially upon the 
matter under specific consideration.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  As such, for this matter, new and 
material evidence has not been submitted.

Further, the Board notes that although the veteran has 
submitted several lay statements since August 1987, his 
statements are not new, in that they are cumulative of 
statements previously considered when the Board initially 
denied the claim in 1987.  Anglin v. West, 203 F.3d 1343 
(Fed. Cir. 2000); Vargas Gonzalez v. West, 12 Vet. App. 321 
(2000).  Additionally, in the alternative, even if, for 
example, the October 1991 statement is considered new, as the 
veteran alleged that his sleeping quarters on ship caused 
headaches, the statement is not probative because he is a lay 
person who is not competent to etiologically relate his 
disability to service.  Layno v. Brown, 6 Vet. App. 465 
(1995); Horowitz v. Brown, 5 Vet. App. 217 (1993); Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. at 494-495.  Accordingly, the claim is not reopened.  
The evidence received since August 1987 either is not new or 
is not material.  The appeal is denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disability as a 
result of exposure to herbicides has been reopened, to that 
extent and only that extent, the appeal is granted.

Not having submitted a well-grounded claim, service 
connection for a skin disability as secondary to Agent Orange 
exposure is denied.  

New and material evidence not having been submitted, the 
claim for entitlement to service connection for headaches 
remains final and the appeal is denied.  



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

